—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 30, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff raised a triable issue of fact (see, CPLR 3212 [b]) as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.